DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
Claim Status
Claims 1-3, 9-11, and 17 are pending. 
Claim 1 is currently amended.
Claims 4, 6, 8, 12, 14, and 16 were previously canceled and claims 5, 7, 13 and 15 are canceled.
Claims 1-3, 9-11, and 17 have been examined.
Claims 1-3, 9-11, and 17 are rejected.

Priority
	Priority to 371 PCT/KR2017/006218 filed on 06/14/2017 is acknowledged.


Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (International Patent Application Published Under the PCT WO 2009/085236 A2, Published 07/09/2009) in view of Yang et al. (US Patent Application Publication 2004/0259744 A1, Published 12/23/2004) and Gu et al. (US Patent Application Publication 2015/0190318 A1, Published 07/09/2015) as evidenced by Carlo et al. (US Patent Application Publication 2003/0185915 A1, Published 10/02/2003).
The claims are directed to a composition comprising substance P, sodium thiosulfate, a polysorbate 80, and hydroxyethyl cellulose. The claims are further directed to the composition comprising 1 to 10µg/mL. The claims are further directed to the antioxidant being present in an amount of 0.01-1%. The claims are further directed to the surfactant being present in an amount of 0.001-0.1%. The claims are further directed to the thickener being present in an amount of 1 to 5%. The claims are further directed to the thickener being hydroxyethyl cellulose. The claims are further directed to a method of applying the composition to the skin to improve skin wrinkles or inflammation.
Siegel et al. teach a facial cleaning emulsion composition comprising 0.5% hydroxyethyl cellulose, 0.5% xanthan gum, glyceryl stearate, 0.05% aloe vera, and hemospera (paragraph 0102). Substance P analogs can be selected from SEQ ID No. 1 or SEQ ID No. 2; wherein SEQ ID No. 2 is preferred; and wherein SEQ ID No. 1 I substance P which is amidated (paragraphs 0007-0009). Glyceryl stearate is an emulsifier/surfactant (paragraph 044). The emulsifiers can be present in an amount of 0.3-30% (paragraph 0043). The thickening agent includes cellulose based materials and gum (paragraph 0046). A method of improving wrinkles and inflammatory dermatoses comprises applying the composition (prior art claim 49). Carlo et al. teach aloe vera is an antioxidant (paragraph 0239).

Yang et al. teach sodium thiosulfate is an antioxidant that can be added to skin cleansers (paragraph 0034).
Gu et al. teach polysorbate 80 is commonly used emulsifier in personal care products to encourage emulsions (paragraph 0006).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute Substance P analog of SEQ ID No. 2 with SEQ ID No. 1 and have a reasonable expectation of success. One would have been motivated to do so since Siegel et al. teach they are functional alternatives that can be substituted one for the other.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add sodium thiosulfate to the composition Siegel et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide additional antioxidant properties.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add polysorbate 80 to the composition Siegel et al. and have a reasonable expectation of success. One would have been motivated to do so in order to encourage emulsion.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to arrive at the instantly claimed amounts of the instant constituents through routine optimization and have a reasonable expectation of success. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
The rejection of claims 3, 5, 13, and 15 under 35 U.S.C. 103 as being unpatentable over Siegel et al. (International Patent Application Published Under the PCT WO 2009/085236 A2, Published 07/09/2009) in view of Yang et al. (US Patent Application Publication 2004/0259744 A1, Published 12/23/2004) and Gu et al. (US Patent Application Publication 2015/0190318 A1, Published 07/09/2015) as evidenced by Carlo et al. (US Patent Application Publication 2003/0185915 A1, Published 10/02/2003) is moot since the claims are canceled. 
With regard to the rejection of claims 1-3, 9-11, and 17 under 35 U.S.C. 103 as being unpatentable over Siegel et al. (International Patent Application Published Under the PCT WO 2009/085236 A2, Published 07/09/2009) in view of Yang et al. (US Patent Application Publication 2004/0259744 A1, Published 12/23/2004) and Gu et al. (US Patent Application Publication 2015/0190318 A1, Published 07/09/2015) as evidenced by Carlo et al. (US Patent Application Publication 2003/0185915 A1, Published 10/02/2003): 
Applicant argues that they have unexpectedly found as presented in Figure 1 and Example 1 of the instant specification that the specific amounts of sodium thiosulfate and polysorbate 80 provide improved stability of substance P and thereby improved skin wrinkle and anti-inflammatory effects. Applicant’s argument has been fully considered but found not to be persuasive. Figure 1 of the instant specification provides a graph of compositions comprising a concentration of polysorbate 80, a concentration of sodium thiosulfate, and substance P. The graph shows compositions where both really unexpected.” In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Furthermore, Swain et al. (Stabilization and Delivery Approaches for Protein and Peptide Pharmaceuticals: An Extensive Review of Patents, Published 2013) teach in stabilization of protein and peptide pharmaceuticals addition of TWEEN 80 to the formulation reduce adsorption losses and 
For the foregoing reasons Applicant’s arguments with regard to unexpected results are not persuasive and the rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALI SOROUSH/Primary Examiner, Art Unit 1617